Citation Nr: 0815454	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945, and from November 1946 to August 1966.  The veteran 
died in December 2000; the appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) initially from a May 2001 rating action in which the 
RO denied the appellant entitlement to service connection for 
the cause of the veteran's death.  The appellant filed a 
notice of disagreement (NOD) in July 2001; and the RO issued 
a statement of the case (SOC) in April 2002.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2002.

In June 2002, the appellant testified during a hearing before 
a hearing officer at the RO; a transcript of the hearing is 
of record.  A supplemental SOC (SSOC) was issued in November 
2002.  

In May 2003, the Board remanded the matter on appeal to the 
RO for further notice and development.  After accomplishing 
further action, the RO issued SSOCs in February, March, 
September and December of 2004, reflecting the continued 
denial of service connection for the cause of the veteran's 
death. 

In May 2005, the Board remanded the claim to the RO (via the 
Appeals Management Center (AMC) in Washington, DC), for 
additional development.  After accomplishing further action, 
the AMC issued an August 2006 SSOC reflecting the continued 
denial of the claim.  

In February 2007, the Board again remanded the claim to the 
RO via the AMC for additional notice and development.  In 
January 2008, the AMC issued another SSOC, reflecting the 
continued denial of the claim, and thereafter returned the 
claims file to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's death certificate lists the immediate cause 
of death as congestive heart failure (CHF), due to or as a 
consequence of cardiomyopathy and coronary artery disease 
(CAD), due to or as a consequence of diabetes mellitus and 
end-stage renal disease. 

3.  At the time of the veteran's death on December [redacted], 2000, 
service connection was in effect for: trench foot of the left 
foot and the right foot (rated as 20 percent and 10 percent 
disabling, respectively); and chronic otitis media of the 
right ear and bilateral mixed deafness (each separately rated 
as 10 percent disabling); the combined disability rating for 
his service-connected disabilities was 40 percent, effective 
January 12, 1998.

4.  No diabetes mellitus and/or cardiovascular or renal 
disease was manifest until many years following the veteran's 
separation from service, and the most probative medical nexus 
opinion weighs against the claim.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Specific to claims for DIC benefits, VA's notice requirements 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating letters dated in August 2001, 
June 2003, June 2005 and February 2007 provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for the 
cause of the veteran's death, as well as what information and 
evidence must be submitted by her, what information and 
evidence would be obtained by VA, and the need for her to 
advise VA of and to submit any further evidence in her 
possession that is relevant to the claim.  The February 2007 
also notified the appellant how an effective date is 
established (in the event the claim is granted).  After 
issuance of the aforementioned notice, and opportunity for 
the appellant to respond, the January 2008 SSOC reflects 
readjudication of the claim on appeal.  Hence, the appellant 
is not shown to be prejudiced by the timing of this post-
rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure at timing defect).

Although the letters identified above do not specifically 
include a statement of the conditions for which the late 
veteran was service-connected at the time of his death, this 
omission did not prejudice the appellant, as it is evident 
that she was already aware of them.  The Board notes that in 
the April 2002 SOC, the RO listed the conditions for which 
the veteran was service connected at the time of his death.  
Moreover, in various statements submitted by the appellant, 
J. M., a Retirement Services Officer (RSO) at Ft. Monmouth, 
and the appellant's representative, on her behalf, contended 
that the veteran's demise was due to the veteran's diabetes 
mellitus which they assert was treated in service or was 
diagnosed within the presumptive one-year period after the 
veteran's discharge from service or, alternatively, that the 
conditions that led to the veteran's death were the result of 
residuals of cold injury (i.e., the veteran's service-
connected trench feet).  In support of the latter assertion, 
the appellant's representative submitted a private 
physician's statement in April 2004 that discussed the 
veteran's service-connected frostbite/trench foot 
disabilities and their alleged contribution to the veteran's 
diabetes mellitus and cardiovascular and renal disease that 
contributed to his ultimate demise.  Thus, the deficiency was 
effectively cured by actual knowledge of the appellant.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Moreover, as indicated above, the August 2001, June 2003, 
June 2005 and February 2007 letters otherwise provided 
adequate notice of the VCAA's provisions as they pertained to 
DIC claims, pursuant to Hupp.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service  medical 
records, a private physician's opinion, and a VA opinion with 
several addendums as to the alleged relationship between the 
veteran's service-connected disabilities and his death.  Also 
of record is the transcript of the appellant's hearing 
testimony and various written statements provided by the 
appellant, a RSO, and by her representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543  (rejecting the 
argument that the Board lacks authority).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease and/or 
diabetes mellitus become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

The veteran died on December [redacted], 2000.  His death certificate 
lists the immediate cause of death as CHF due to or as a 
consequence of cardiomyopathy and CAD, due to or as a 
consequence of diabetes mellitus and end-stage renal disease.

During his lifetime, service connection was established for: 
trench foot of the left foot and the right foot (rated as 20 
percent and 10 percent disabling, respectively); and chronic 
otitis media of the right ear and bilateral mixed deafness 
(each separately rated as 10 percent disabling).  The 
combined disability rating for his service-connected 
disabilities was 40 percent, effective January 12, 1998.

During her June 2002 RO hearing, the appellant asserted that 
the veteran's service-connected residuals of frostbite 
(trench feet) caused or contributed to the disabilities that 
eventually caused his demise.  She testified that the veteran 
was diagnosed with diabetes in 1977.  However, considering 
the record in light of the above-noted legal authority, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.

Initially, the Board notes that the veteran's service 
personnel and treatment records reflect that, during his 
first period of service, he was treated for frostbite to his 
feet (and later diagnosed with trench feet) while serving in 
Germany in the United States Army during World War II.  
During his second period of service, the veteran was 
stationed in Korea from October 25, 1952 to February 15, 
1953.  He was placed on permanent profile for his feet in 
March 1958.  However, his service personnel records do not 
establish that the veteran was ever captured and incarcerated 
by enemy forces as a prisoner of war (POW).  

In October 1967, service connection was established for a 
bilateral trench foot condition, chronic otitis media of the 
right ear and a hearing condition, effective September 1, 
1966.

However, the veteran's service treatment records are 
completely negative for complaint, or diagnoses, of diabetes 
mellitus or any cardiovascular or renal disease.  The 
veteran's March 1966 retirement examination report revealed 
normal clinical findings for the heart and endocrine and 
vascular systems.  The veteran's blood pressure reading was 
normal, 122/82.  The examiner noted that the veteran had 
swelling and joint pain due to trench foot in the medical 
history portion of the report.  

Nor is there any persuasive medical evidence that any of the 
diseases listed on his death certificate as causing or 
contributing to the veteran's death were manifested to any 
degree during the first post-service year following his 
discharge from active duty in August 1966.  During a 
September 1967 VA examination, the veteran's heart was not 
enlarged; heart sounds were noted to be normal with regular 
rate and rhythm.  His blood pressure reading was normal, 
100/74.  Chest x-rays were within normal limits; and his 
blood sugar test was negative.  Although several more recent 
post-service medical records relate a history of the veteran 
having been diagnosed with diabetes mellitus within the first 
year after his discharge from service, that is, in 1967, both 
the appellant's testimony and the veteran's post-service 
medical records confirm that the veteran was first diagnosed 
with diabetes mellitus almost ten years later, while 
hospitalized at the Ft. Patterson Army Hospital in January 
1977.  Hence, the conditions contributing to or resulting in 
the veteran's death were not shown in or within one year 
after service discharge.

In separate July 1997 statements, two of the veteran's 
private physicians indicated that they were treating him for 
end-stage renal disease with hemodialysis, diabetes mellitus, 
CAD, hypertension, generalized atherosclerosis, and senility. 

Significantly, the claims file also includes medical opinions 
from a private physician and from a VA physician that address 
the relationship between the veteran's service-connected 
disabilities and his death.  However, the Board finds that 
the most persuasive medical opinion on the question of 
whether there exists a medical relationship between the 
veteran's service-connected disabilities and his death weighs 
against the claim.

The only medical evidence that tends to support the 
appellant's claim is an undated statement received in April 
2004, from one of the veteran's treating physician's, J. A. 
O., M.D.  This private physician opined that the veteran's 
service-connected frostbite/trench foot disability was 
definitely related to his cause of death.  In support, Dr. J. 
A. O. stated that frostbite/trench foot can cause or 
contribute to CAD, diabetes mellitus, end-stage renal disease 
and ultimately CHF due to cardiomyopathy.  As a result of the 
veteran's military service, this physician contended that the 
veteran's service-connected frostbite/trench foot disability 
did cause/contribute to his many deteriorating health 
conditions and ultimately the veteran's demise.  However, 
that statement is not persuasive.

Dr. J. A. O did not indicate that the claims file or any 
pertinent medical records were reviewed and no rationale was 
provided for this opinion.  Here, Dr. J. A. O's opinion is 
not medically and factually supported.  In fact, the 
physician's opinion appears to be based solely on a desire to 
help the veteran's widow, the appellant.  The Board notes 
that as a medical opinion can be no better than the facts 
alleged by the appellant, an opinion based on an inaccurate 
(or, unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal, 5 Vet. App. at 461.  See also Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Accordingly, Dr. J. A. O's opinion 
is not accorded any great probative weight.  

The Board also points out that the fact that this private 
physician may have treated the veteran on a regular basis-
without more-does not add significantly to the probative 
value of the opinion.  The United States Court of Appeals for 
Veterans Claims (Court) has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See, e.g., Winsett v. 
West 11 Vet. App. 420 (1998), citing Guerrieri, supra.

By contrast, the Board finds probative the medical opinion of 
a VA physician.  Following a review of the veteran's claims 
file and death certificate that reflected no autopsy was 
performed, in a July 2002 opinion, the VA physician opined 
that the veteran's service-connected cold injury residuals 
(trench feet) did not cause or contribute to any of the 
conditions shown on the death certificate-CHF, 
cardiomyopathy, CAD, diabetes mellitus or end-stage renal 
disease.  

Following, this opinion, additional copies of the veteran's 
medical records from the Bayshore Community Hospital were 
received and reviewed by the same VA physician.  The 
veteran's terminal hospital records revealed that the veteran 
was admitted two days before his death at Bayshore Community 
Hospital after developing acute onset of shortness of breath 
after a dialysis treatment.  Following his admission, the 
veteran was seen on consultation and remained very 
hypotensive.  It was decided not to attempt any aggressive 
removal of fluid by dialysis and the veteran eventually went 
into respiratory arrest and was pronounced dead on the 
morning of December 12, 2000.  In an August 2003 addendum, 
the VA physician indicated that, after reviewing his July 
2002 opinion and the medical records from the Bayshore 
Community Hospital, the opinion remained the same as before.  

Subsequently, the VA physician again reviewed the above 
documents and opinions with specific emphasis on Dr. J. A. 
O.'s undated opinion received in April 2004.  After reviewing 
these records, the physician issued an addendum in August 
2004 in which he stated that diabetes mellitus is not known 
to be caused by frostbite (trench feet).  He indicated that 
there is no literature to support cold injury causing 
diabetes mellitus.  In this physician's opinion, the 
veteran's heart conditions (CHF, cardiomyopathy, CAD, and 
end-stage renal disease) are most likely secondary to 
diabetes mellitus and not secondary to cold injury.  The 
physician further noted that a VA cardiologist, with whom he 
had discussed the case, agreed with the opinion that the 
veteran's service-connected cold injury residuals (trench 
feet) did not contribute substantially or materially to cause 
CAD, diabetes mellitus, end-stage renal disease and 
ultimately CHF which immediately caused the veteran's death. 

The Board finds that the July 2002 opinion, as amended in 
August 2003 and in August 2004, is the most persuasive 
medical opinion that specifically addresses the question of 
whether a disability of service origin caused or contributed 
substantially or materially to the veteran's death.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. 
App. at 470-71 (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Clearly, this physician reached his conclusions only after a 
review of the extensive service and post-service medical 
records, medical literature, and evaluation of the relative 
probative value of the clinical evidence in consultation with 
a VA cardiologist.  Thus, the Board finds that this medical 
opinion-which weighs against the claim-is entitled to more 
weight.  See Hayes v. Brown, 5 Vet. App. at 69-70; see also 
Guerrieri, 4 Vet. App. at 470-71.

In addition to the medical evidence, the Board has considered 
the appellant's own testimony and statements, as well as 
those of a RSO, and the written and oral assertions advanced 
by her epresentative, on her behalf, that the veteran's death 
was related to his service-connected residuals of cold injury 
(trench feet).  However, none of this evidence provides a 
basis for allowance of the claim.  As laypersons without the 
appropriate medical training and expertise, neither the 
appellant, the RSO, nor her representative is competent to 
provide a probative opinion on a medical matter, such as the 
medical relationship, if any, between a specific disability 
and the veteran's death.  See Bostain v. West, 11 Vet. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

As indicated above, in this case, the Board finds the opinion 
of the VA physician dispositive of the medical nexus 
question.  As the physician explained the reasons for his 
conclusions, which were based on consideration of the record, 
the medical literature and consultation with a VA 
cardiologist, the Board finds that this opinion constitutes 
competent and persuasive evidence on the matter upon which 
the claim turns.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


